IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL J. PISKANIN, JR.,                 : No. 49 MM 2015
                                          :
                    Petitioner            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE AND                  :
SECRETARY AND BOARD,                      :
                                          :
                    Respondents           :



                                       ORDER


PER CURIAM

      AND NOW, this 24th day of April, 2015, the “Motion to Allow Notice of Appeal

Nunc Pro Tunc,” the Application for Emergency Relief, and the Motion for Imposition of

Sanctions are DENIED.